         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  MICHAEL HENDRIX,


                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER: 6:19-cv-21

                  BULLOCH COUNTY SHERIFF’S OFFICE;
                  LT. MARSH; and CAPTAIN THOMPSON,




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.


            ᅛ       Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    That in accordance with this Court's order dated November 20, 2019 adopting the Report and

                    Recommendation of the U.S. Magistrate Judge as the opinion of this Court. The Court DISMISSES

                    without prejudice Plaintiff’s Complaint for failure to follow this Court’s Order and DENIES Plaintiff

                    leave to appeal in forma pauperis. This case stands closed.




            Approved by:




             1RYHPEHU                                                 Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
